Exhibit 99.1 Diadexus, Inc. Reports Second Quarter 2015 Financial Results Conference Call Today at 4:30 p.m. ET (1:30 p.m. PT) SOUTH SAN FRANCISCO, Calif., August 13, 2015 Diadexus, Inc. (OTCQB: DDXS), a diagnostics company developing and commercializing products that aid in the prediction of cardiac disease risk, today announced financial results for the six months and quarter ended June 30, 2015, and provided an update on the business. “During the second quarter, we achieved several key milestones and corporate objectives that establish a path towards accelerated revenue growth” said Lori Rafield, Ph.D., chairman and chief executive officer for Diadexus. “The recent appointment of Hodi Hammond, our new Vice President of Sales, brings to Diadexus another highly experienced member of the management team.His prior experience and background will be invaluable as we work to evolve our business model to providing solutions for unfulfilled physician needs. Regarding ProADM, our heart failure diagnostic biomarker, we remain on track to file a regulatory submission in early 2016.”
